Mr. Justice Bailey
delivered the opinion of the court:
Plaintiff in error was convicted'in the county court of the city and county of Denver of the offense *517of keeping and maintaining a wineroom in connection with a saloon. There are a number of errors assigned, but we shall consider only one, which disposes of the case. The defendant sought to prove, by a number of witnesses, the character of the room which, it was charged, was a wineroom. The object of this proof was to show that the room was a restaurant or chile parlor, and had no connection with the saloon, except for the purpose of supplying the patrons of the restaurant with liquors in case they were ordered.
The court of appeals said:
“To make it a wineroom, it must have been kept in connection with or as a part of the saloon. The legislature evidently intended to designate a place which patrons of a saloon might use for private tippling purposes instead of drinking at the bar, and in which a portion of the business of the saloon should be carried on.” — Walker v. People, 5 Colo. App. 40.
We think this definition of the wineroom prohibited by the statute — section 1, Session Laws of 1891, page 315 — is correct. If it is, the defendant was entitled to more liberty in the introduction of testimony which would tend to show the character of the room, which it was alleged he kept as a wineroom, than was accorded him. The court did permit some testimony tending to show the character of the room, but this was mostly on the part of the prosecution. It excluded much of the testimony offered by defendant for the purpose of showing the character of the room and its connection with the saloon and the manner in which the business of the apartment was carried on. It was attempted to be shown that there were regular bills of fare, that there, was a range in the back of the room for the purpose of cooking, and that edibles were displayed; and that the place was *518resorted to for tlie principal purpose of procuring food rather than drink. This was excluded, and, in this, the court erred, and the error was prejudicial to the defendant. The cause will, therefore, be reversed. Reversed.
Chief Justice Gabbebt and Mr. Justice Goddabd concur.